Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 1 of 17 PageID 14




              EXHIBIT “A”
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 2 of 17 PageID 15
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 3 of 17 PageID 16
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 4 of 17 PageID 17
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 5 of 17 PageID 18
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 6 of 17 PageID 19
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 7 of 17 PageID 20
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 8 of 17 PageID 21
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 9 of 17 PageID 22
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 10 of 17 PageID 23
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 11 of 17 PageID 24
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 12 of 17 PageID 25
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 13 of 17 PageID 26
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 14 of 17 PageID 27
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 15 of 17 PageID 28
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 16 of 17 PageID 29
Case 3:18-cv-01468-HES-MCR Document 1-1 Filed 12/11/18 Page 17 of 17 PageID 30
